Title: Report of Committee to Prepare a Plan for a Militia, [25 March 1775]
From: Committee of the Continental Congress
To: 


                    
                        [25 March 1775]
                    
                    The Committee appointed to prepare a plan for embodying arming and disciplining a militia for the purpose of putting this colony into an immediate posture of defence have had the same under their consideration and agreed to a report as follows.
                    The Committee propose that it be strongly recommended to the colony diligently to put in execution the Militia law passed in the year 1738 entitled ‘An Act &c.
                    which act has become in force by the expiration of all subsequent Militia laws.
                    The Committee are further of opinion that, as from the expiration of the abovementioned latter laws, and various other causes, the legal and necessary disciplining of the militia has been much neglected and a proper provision of arms and ammunition has not been made, to the evident danger of the community in case of invasion or insurrection, that it be recommended to the inhabitants of the several counties of this colony that they form one or more Voluntier companies of infantry and troops of horse in each county and be in constant training and readiness to act on any emergency.
                    That it be recommended particularly to the counties of Brunswick, Dinwiddie, Chesterfeild, Henrico, Hanover, Spotsylvania, King George and Stafford and to all counties below these that out of such their Voluntiers they form each of them one or more troops of horse: and to all the counties above these it is recommended that they pay a more particular attention to the forming a good infantry.
                    That each company of infantry consist of sixty eight rank and file to be commanded by one captain, two lieutenants, one ensign, four serjeants, four corporals and that they have a drummer and  be furnished with a drum and colors: that every man be provided with a good Rifle if to be had, or otherwise with a common firelock, bayonet and cartouch box; and also with a tomahawk, one pound of gunpowder, and four pounds of ball at least fitted to the bore of his gun; that he be cloathed in a hunting shirt by way of uniform; and that all endeavor as soon as possible to become acquainted with the military exercise for infantry appointed to be used by his majesty in the year 1764.
                    That each troop of horse consist of thirty exclusive of officers: that every horseman be provided with a good horse, bridle, saddle with pistols and Holsters, a carbine or other short firelock with a bucket, a cutting Sword or tomahawk, one pound of gunpowder and four pound of ball at the least, and use the utmost diligence in training and accustoming his horse to stand the discharge of firearms, and in making himself acquainted with the military exercise for Cavalry.
                    That in order to make a further and more ample provision of ammunition it be recommended to the Committees of the several counties that they collect from their constituents in such manner as shall be most agreeable to them, so much money as will be sufficient to purchase half a pound of gun-powder, one pound of lead, necessary flints and cartridge paper for every titheable person in their county, that they immediately take effectual measures for the procuring such gunpowder, lead, flints and cartridge paper, and dispose thereof when procured in such place or places of safety as they may think best. And it is earnestly recommended to each individual to pay such proportion of the money necessary for these purposes as by the respective committees shall be judged requisite.
                    That as it may happen that some counties from their situation may not be apprised of the most certain and speedy method of procuring the articles beforementioned, one general committee should be appointed whose business it should be to procure for such counties as may make application to them such articles and so much thereof as the monies wherewith they shall furnish the said committee will purchase after deducting the charges of transportation and other necessary expences.
                